Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kubo et al. (USPAT 7,378,922 B2).

In regards to claim 1, Kubo et al. teaches in Figure 3 an acoustic wave resonator (AWR) ladder filter/module, comprising the following: 
A first AWR substrate (22); 
A second AWR substrate (12) affixed to the first AWR substrate, wherein the first AWR substrate and the second AWR substrate define a hermetically sealed cavity (11); 
A first AWR device (25) within the cavity and formed on the first AWR substrate forming a parallel arm of the ladder filter (see related Figure 8); and 
A second AWR device (15) within the cavity and formed on the second AWR substrate forming a series arm of the ladder filter (see related Figure 8); and
Wherein a center frequency of the first AWR device is necessary different than a center frequency of the second AWR device.
In regards to claim 2, wherein the first AWR device and the second AWR device each comprise a first electrode (16 and 26), a second electrode (18 and 28), and a piezoelectric layer (17 and 27), and wherein a thickness of the piezoelectric layer of the first AWR device is necessarily a different thickness than the piezoelectric layer of the second AWR device, since the center frequency of each of the AWR 
In regards to claim 7, wherein based on Figure 3, a footprint of the first AWR device does not overlap a footprint of the second AWR device (i.e. the AWR devices don’t overlap each other in a vertical direction). 
In regards to claim 9, wherein based on Figure 3, the first AWR substrate is affixed to the second AWR substrate with a metal-to-metal wafer bonding process through multiple layer electrode (20).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10-14, 16-19, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (US2007/0170565 A1, Cited by Applicant) in view of Son et al. (US2014/0191825 A1).

First Interpretation:
	In regards to claim 1, Hong et al. teaches in Figure 1 an acoustic wave resonator (AWR) module, comprising: 
A first AWR substrate (300); 
A second AWR substrate (100) affixed to the first AWR substrate, wherein the first AWR substrate and the second AWR substrate define a hermetically sealed cavity; 
A first AWR device (260) within the cavity and formed on the first AWR substrate; and 
A second AWR device (160) within the cavity and formed on the second AWR substrate.  
	In regards to claim 2, based on Figure 1, both the first and second AWR devices comprises a first electrode (161 and 261), a piezoelectric layer (162 and 262) and a second electrode (163 and 263).
claims 3, 10 and 13, based on Figure 1, only the first AWR substrate (300) comprises through substrate vias (310a-310d), in which through substrate via (310c) is formed above a resonator pad of the second AWR substrate. 
	In regards to claim 4, based on Figure 1, a footprint of the first and second AWR overlap each other in the seal cavity region.
	In regards to claim 5, 11 and 12, the first AWR substrate (300) is affixed to the second AWR substrate (100) via bonding sealing frame (190) formed by metal to metal layers, which based on Paragraph [0065], the bonding can be performed by eutectic bonding (i.e. soldering). 
	In regards to claim 6, based on Paragraph [0038], a distance between the first and second AWR devices is set in a range of 1 to 10 micrometer. Therefore based on Figure 1, the thickness of the bonding layer would necessarily be greater than 1 micrometer to ensure a proper distance between the first and second AWR devices. 
	In regards to claim 14, based on Paragraph [0040], line 1, there are a plurality of resonators formed on the first AWR substrate (300), thus one of the resonators can corresponded to the claimed third AWR device. 
	In regards to claim 16, based on Paragraph [0036], lines 1-2, the first and second AWR devices (160 and 260) are thin film bulk acoustic wave resonators. 
	
Second Interpretation:
	
In regards to claims 17, 22 and 23, Hong et al. teaches in Figure 1 a hybrid filter comprising:	
	A packaging substrate (100);
An acoustic wave resonator (AWR) module (250) having a first AWR substrate (300) and a second AWR substrate (101);
Wherein the second AWR substrate is affixed to the first AWR substrate, and the first AWR substrate and the second AWR substrate define a hermetically sealed cavity; 
A first AWR device (260) within the cavity and formed on the first AWR substrate; 
A second AWR device (160) within the cavity and formed on the second AWR substrate; and 

Based on related Figure 5C, the third element is embedded (i.e. a part of) the packaging substrate. 
In regards to claim 18, based on Figure 1, the AWR module is flip-chip mounted to the packaging substrate (100). 
In regards to claim 19, based on Figure 1, both the first and second AWR devices comprises a first electrode (161 and 261), a piezoelectric layer (162 and 262) and a second electrode (163 and 263).

In regards to both interpretation above, Hong et al. does not teach: in regards to claims 1 and 17, wherein a center frequency of the first AWR device is different than a center frequency of the second AWR device; and in regards to claims 2 and 19, wherein a thicknesses of the piezoelectric layer of the first AWR is different from a thickness of the piezoelectric layer of the second AWR.

However Son et al. teaches in Figure 1 an acoustic wave resonator comprising a first (110) and second (120) AWR device. Son et al. teaches in Paragraph [0061]-[0062] that a piezoelectric layer of the first and second AWR device can be set to be different from each other, resulting in a different center frequency in each of the resonators to achieve a desired frequency response.

	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the invention of Hong et al. (i.e. both interpretations above), and have set the piezoelectric of both the first and second AWR devices to have different thicknesses from each other because such a modification would have provided the benefit of shifting the center frequencies of the first and second AWR device to achieve a desired frequency response as suggested by Son et al. (See Paragraph [0061]-[0062]). 

Allowable Subject Matter

Claims 8, 15, 20, 21, 24 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

	The most relevant prior art references are Kubo et al. and the combination of Hong et al. and Son et al. as discussed above. However the prior art does not teach: in regards to claim 8, wherein a first depression is formed in the first AWR substrate and a second depression is formed in the second AWR substrate, wherein a footprint of the first depression at least partially overlaps the footprint of the second AWR device, and wherein a footprint of the second depression at least partially overlaps the footprint of the first AWR device; in regards to claim 15, the third AWR device is hermetically sealed by a lid or a third AWR substrate; in regards to claims 20 and 24, wherein the AWR module is electrically coupled to the one or more RF passive devices with wire bonds; and in regards to claim 25, wherein a footprint of the first AWR device does not overlap a footprint of the second AWR device, and wherein a first depression is formed in the first AWR substrate and a second depression is formed in the second AWR substrate, wherein a footprint of the first depression at least partially overlaps the footprint of the second AWR device, and wherein a footprint of the second depression at least partially overlaps the footprint of the first AWR device. Thus the applicants claimed inventions have been determined to be novel and non-obvious. By virtue of dependency from claim 20, claim 21 have also been determined to be novel and non-obvious. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L SALAZAR JR whose telephone number is (571)272-9326. The examiner can normally be reached between 830am - 5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE L SALAZAR JR/Examiner, Art Unit 2843

/ROBERT J PASCAL/Supervisory Patent Examiner, Art Unit 2843